By the Court.
The act of the legislature requires, that the justices shall cause the clerk of the Court of Quarter Sessions, or such other person as they shall see fit to appoint and direct to prefer to the said justices, an accusation in writing, alleging the time, place and nature of the offence of the prisoner, to Avhich accusation the prisoner shall plead, and on refusal to plead, on trial and conviction, shall suffer and incur by order of the said justices, the punishment, &c. as prescribed by the act. Without noticing any other irregularity, it is manifest, that the justices have not pursued the directions of the act requiring “ an accusation in writing,” and for this reason let the conviction be quashed and the judgment reversed.